GILBERT, Justice
(dissenting).
I respectfully dissent from the majority opinion regarding whether Nunemacher acted appropriately when he requested that Varnado sit in the back of the squad car. I agree with the majority that during a routine traffic stop for a minor traffic violation police officers may not request a lawfully-stopped person to sit in the squad car without a reasonable basis. However, I disagree with the majority’s conclusion that the officer did not have a reasonable basis in this case.
Nunemacher stopped Varnado for driving a car with a cracked windshield and that stop is not being contested. Varnado did not have any identification on her, including a driver’s license. Failure to have a driver’s license while operating a motor vehicle is a misdemeanor carrying a maximum penalty of $700 or 90 days in jail. Minn.Stat. §§ 171.08 (1996), 171.241 (1996), 609.02, subd. 3 (1996). At this point, Nunemacher had grounds to charge Varnado with a misdemeanor and run a driver’s license check and to determine whether Varnado had any outstanding warrants. This verification required additional time during which Nunemacher would not be able to ensure his own safety.
Under the circumstances of this stop, Nu-nemacher’s interest in protecting himself and Osterlin provided a reasonable basis to request that Varnado sit in the squad car while he ran a computer check. While the reason for the stop was a cracked windshield, which was in itself trivial, the factors surrounding the stop rendered it to be a potentially dangerous situation. Nunemacher knew that Varnado was driving a car that was owned by a suspected drug dealer. The stop occurred in early November at night in an area known for illegal drug trafficking and weapons. Nunemacher testified that as he approached Varnado she was exiting her car. Nune-macher did not recognize Varnado as the owner of the car and had not yet verified her identity. Varnado was wearing a bulky jacket under which a weapon could have been concealed. These additional facts sufficiently raised the level of potential danger to the officers’ safety to provide a reasonable basis for Nunemacher’s request that Varnado sit in *894the squad ear. See State v. Mertz, 362 N.W.2d 410, 413 (N.D.1985) (holding that officers ordering person to sit in squad car during issuance of a speeding citation was justified by legitimate public-policy concerns regarding officer safety).
Once Nunemaeher had a reasonable basis for requesting that Varnado wait in the squad car, the frisk was valid without additional individual articulable suspicion. Once in the squad car, Nunemacher’s attention would be focused on verifying information about Varnado while Varnado sat closely to him, presumably facing his back. Under these circumstances, Nunemaeher did not need any additional individual suspicion to frisk Varnado for weapons before placing her in the squad car. For these reasons, there was no Fourth Amendment violation when Nunemaeher frisked Varnado.